Citation Nr: 1007734	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral chondromalacia patella (also referred to 
hereinafter as a "bilateral knee disorder").

2.  Entitlement to service connection for bilateral 
chondromalacia patella.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In November 2009, the Veteran and his representative 
testified at a VA Central Office hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

Additional pertinent evidence was received in November 2009, 
December 2009, and January 2010.  The Veteran waived his 
right to have such evidence considered in the first instance 
by the RO.  See 38 C.F.R. § 20.1304(c).

In his September 2008 substantive appeal on a VA form 9, the 
Veteran raised the issue of entitlement to service connection 
for a left shoulder disorder.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a June 1970 rating decision, the RO denied service 
connection for bilateral chondromalacia patella.  The Veteran 
was notified of the decision and of his appellate rights in 
June 1970, but did not appeal that determination.


2.  The evidence received subsequent to the June 1970 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral chondromalacia patella.

3.  The evidence of record does not show that the Veteran's 
current bilateral knee disability is related to service.

4.  The evidence of record does not show that the Veteran 
currently has a right shoulder disability.


CONCLUSIONS OF LAW

1.  The RO's June 1970 decision denying service connection 
for bilateral chondromalacia patella is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2009).

2.  The evidence received since the June 1970 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral chondromalacia patella 
therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to service connection for 
bilateral chondromalacia patella have not been met.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2009).

4.  The criteria for entitlement to service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

The Veteran seeks service connection for bilateral 
chondromalacia patella.  In a June 1970 rating decision, the 
RO denied service connection for this disorder because there 
was no evidence that the Veteran incurred or aggravated the 
disorder in service.  The pertinent evidence of record at the 
time of the decision included the Veteran's service treatment 
records.

The Veteran was notified of the RO's June 1970 rating 
decision and of his appellate rights in June 1970.  He did 
not appeal the decision, and as such it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, the 
Secretary shall reopen and readjudicate a final decision that 
has been disallowed if new and material evidence pertaining 
to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the June 1970 rating decision, several records 
and documents related to the Veteran's bilateral knee 
disorder were associated with the claims folder.  Included 
among them were numerous statements from the Veteran's family 
members and friends dated from October 2009 to January 2010.  
These statements generally indicate that the Veteran has 
experienced continual leg and knee problems after service but 
had no health problems prior to enlistment.  C.S.W., the 
Veteran's daughter, also noted in her statement that she 
believed the Veteran's knee problems are attributable to his 
claimed in-service knee injuries.

The numerous statements from the Veteran's family members and 
friends are new in that they were not submitted or considered 
in the previous adjudication of the Veteran's claim.  They 
also are material.  By indicating that the Veteran did not 
experience leg and knee problems before service but has since 
service, the statements imply that the Veteran injured his 
knees during service.  As such, the statements directly 
relate to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  They are not cumulative or 
redundant of evidence considered in the previous adjudication 
because the evidence then of record contained no such 
statements.  Presuming that the statements are credible, they 
also raise a reasonable possibility of substantiating the 
Veteran's claim.  Thus, the evidence is new and material 
under the provisions of 38 C.F.R. § 3.156(a), and the 
Veteran's claim is reopened.

As the Veteran's claim is reopened, a deficiency in the 
notice VA provided to the Veteran with respect to the 
evidence and information necessary to reopen the claim, if 
any, does not inure to the Veteran's prejudice.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letters dated in October 2005 and May 2006 of 
the evidence required to establish service connection, the 
evidence not of record that was necessary to substantiate his 
claims for service connection, the Veteran's and VA's 
respective duties for obtaining evidence, and how VA 
determines disability ratings and effective dates if service 
connection is awarded.  As these letters fully addressed all 
notice elements, the Board finds that VA's duty to notify has 
been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and 
VA treatment records from the VA Medical Center (VAMC) in 
Tuskegee, Georgia, and the VA Community Based Outpatient 
Center (CBOC) in Columbus, Georgia.  In addition, VA has 
received a communication from Senator Sam Nunn.  The Veteran 
also has submitted a letter from The Medical Center, several 
personal statements, as well as numerous statements from 
family members and friends.



The Board notes that the Veteran has not been afforded a VA 
medical examination for his bilateral knee disorder or for 
his asserted right shoulder disorder.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no probative evidence indicating 
that the Veteran's current bilateral knee disorder may be 
related to his active service.  There also is no evidence 
that the Veteran currently has a right shoulder disability.  
The Board therefore finds it unnecessary to afford the 
Veteran a VA medical examination with respect to either of 
the Veteran's claims.

Significantly, the Veteran and his representative have not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

The Veteran seeks entitlement to service connection for 
bilateral chondromalacia patella and for a right shoulder 
disorder.  He contends that he was kicked in the legs and 
fell down stairs while in service.  He indicates that he has 
had continual knee problems, such as disabling pain, since 
these in-service incidents.  The Veteran also contends that 
he injured his right shoulder as a result of one or more 
falls in service.

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection for a disability, there generally must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs 
in Hickson, a disorder also may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if a Veteran can 
demonstrate (1) the condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

In addition, service connection is presumed where a Veteran 
served 90 days or more and manifested a chronic disease, such 
as arthritis, to a compensable degree within one year from 
the date of separation from service.  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

A.  Bilateral Knee Condition

The Veteran's service treatment records reveal that at 
enlistment, the Veteran did not report any knee problems.  He 
was given a normal clinical evaluation with respect to his 
lower extremities and deemed fit for duty.  In December 1969, 
however, the Veteran sought treatment for bilateral leg pain.  
He reported that he had been experiencing such pain, as well 
as both knees giving way, intermittently for six months.  He 
also reported that his right knee was worse than his left.  
X-rays were negative, but the Veteran was referred to the 
Orthopedic Clinic.  In February 1970, the orthopedist 
diagnosed the Veteran with bilateral chondromalacia patella 
and referred him to the Medical Board.

In preparation for his appearance before the Medical Board, 
the Veteran completed a Medical Board Section form regarding 
his knees.  He indicated that he first had trouble with his 
knees while working in a car lot prior to service.  He 
described being involved in an accident in which his knees 
were pinned between the bumpers of two cars.  The Veteran 
noted that he received treatment from The Medical Center 
after the accident.

In March 1970, the Veteran appeared before the Medical Board.  
Based on his account of the accident prior to service, the 
Medical Board determined that the Veteran's bilateral 
chondromalacia patella was neither incurred in nor aggravated 
by service.  The Veteran was recommended for discharge.  He 
did not request a hearing or submit a rebuttal statement, but 
rather voluntarily agreed with the Medical Board's findings 
and conclusions.  Accordingly, the Veteran was discharged by 
reason of his physical disability in March 1970.

Subsequent to service, the Veteran submitted a letter from 
The Medical Center dated in August 1985.  This letter 
indicated that no records regarding the Veteran could be 
located prior to June 1969.

In April 1986, VA received a communication regarding the 
Veteran from Senator Sam Nunn.  Senator Nunn reported that he 
had a meeting with the Veteran, during which the Veteran told 
him he had no prior knee injuries before service.

The Veteran sought treatment for bilateral knee pain from the 
VAMC in Tuskegee, Georgia, and the VA CBOC in Columbus, 
Georgia, beginning in October 1999.  X-rays conducted in 
February 2000 revealed no abnormalities, but X-rays dated in 
March 2003 showed early bilateral degenerative joint disease 
consistent with degenerative osteoarthritis.  Accordingly, 
the Veteran was diagnosed with this condition.  Additional X-
rays were conducted in November 2005.  They revealed, and the 
Veteran was diagnosed with, bilateral degenerative 
osteoarthritis.  As a result, he began physical therapy.

In November 2009, the Veteran and his representative 
testified at a Central Office hearing.  The Veteran stated 
that the accident he was involved in prior to service did not 
result in any injury to his knees.  He noted that the bumpers 
of the cars he was pinned between were nowhere near his 
knees, and that he could have wiggled free from his pinned 
position.  He further noted experiencing no difficulty with 
his knees while playing sports after the accident.

The Veteran submitted numerous statements written by family 
members and friends following the hearing.  These statements, 
dated from October 2009 to January 2010, generally indicate 
that the Veteran had no health problems prior to his service 
but has experienced continual leg and knee problems since his 
discharge.  One statement by C.S.W., the Veteran's daughter, 
also attributes the Veteran's knee problems to the knee 
injuries the Veteran claims to have sustained during service.  
H.L.C., the Veteran's friend, similarly states that the 
Veteran's "conditions are causally related to his military 
service."

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral chondromalacia patella is 
not warranted.  The Veteran currently is diagnosed with early 
bilateral degenerative joint disease consistent with 
degenerative osteoarthritis as well as bilateral degenerative 
osteoarthritis.  However, there is no probative evidence that 
this disability was incurred in or aggravated by service.

The Veteran contends that he did not injure his knees prior 
to service and that his bilateral knee disorder stems from 
being kicked in the legs and falling down stairs while in 
service.  As support for this contention, he submitted 
numerous statements from family members and friends.  These 
statements, each of which generally notes that the Veteran 
did not experience knee problems before service but has ever 
since service, imply that the Veteran incurred his bilateral 
knee disorder during service and not prior to.  The Veteran 
is competent to report injuring his knees while in service, 
and his family members and friends are competent to recount 
their observations regarding the onset of the Veteran's 
symptomatology.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  While the Board has considered the statements of the 
Veteran, his family members, and his friends that his 
bilateral knee problems originated in service, the Board does 
not find this lay evidence credible for a variety of reasons.  
The Veteran is a more accurate historian of his life events 
than family members and friends.  Indeed, only he would have 
knowledge of the events that occurred in-service.  The 
Veteran's service treatment records, however, do not mention 
that the Veteran was kicked in the legs or fell down stairs.  
They instead reflect only the Veteran's account of an 
accident in a car lot prior to service.  Based on this 
account, the Medical Board determined that the Veteran's 
bilateral knee disorder was neither incurred in nor 
permanently aggravated by service.  The Veteran's assertions 
that this determination was incorrect carry little weight 
given that the Veteran voluntarily agreed with the Medical 
Board at the time of his discharge and that more than 15 
years elapsed before he first denied in 1985 that the onset 
of his bilateral knee problems was his accident in a car lot 
prior to service.

Even assuming that the Veteran's knees were injured during 
service as the Veteran contends, there is no probative 
evidence relating such injury to the Veteran's current 
bilateral knee disorder.  The Veteran's VA treatment records 
do not suggest that his bilateral degenerative osteoarthritis 
is associated with service.  In fact, the only evidence 
attributing the Veteran's current bilateral knee disorder to 
his claimed in-service knee injuries are the statements of 
C.S.W., the Veteran's daughter, and H.L.C., the Veteran's 
friend.  C.S.W. and H.L.C. are competent to provide 
eyewitness accounts of the Veteran's observable 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  They are not, 
however, competent to conclude that his bilateral knee 
disorder is linked to service.  Such an opinion regarding 
etiology requires specialized medical training that a lay 
person such as C.S.W. and H.L.C. lacks.  Espiritu v. 
Derwinski, 2 Vet. App. at 492.  Accordingly, the Veteran has 
failed to establish service connection under Hickson.



The Board has also considered whether the Veteran is entitled 
to service connection based on continuity of symptomatology.   
However, the fact that the Veteran has had knee problems 
since service is not in dispute.  The Board reiterates that 
the evidence demonstrates the Veteran was discharged from 
service, at least in part, due to knee injuries that existed 
prior to service and were not aggravated thereby.  Thus, the 
concept of continuity of symptomatology does not afford the 
Veteran an avenue for an award of service connection under 
the circumstances of this case.

The Board notes that concerning the evidence showing that the 
Veteran had a pre-existing bilateral knee injury, service 
connection by way of aggravation has been considered.  In 
this regard the law states a pre-existing injury or disease 
will be considered to have been aggravated by active wartime 
service, where there is an increase in disability during such 
war service, unless there is clear and unmistakable evidence 
that the increase in disability is due to the natural 
progress of the condition. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the pre- 
existing disability was not aggravated during service. 
Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
See also VAOPGCPREC 3-2003.


In this case, however, the Veteran specifically asserts that 
there was no pre-existing disability affecting the knees; 
rather, as has already been described herein, the Veteran 
asserts that his knee were first injured while he was on 
active duty, and he has not presented any evidence that his 
currently bilateral knee disorder has been aggravated by 
service.  In view of the Veteran's specific assertions, the 
Board finds that VA need not consider the merits of service 
connection by way of aggravation.  In any case, as has been 
amply discussed already herein, the evidence of record shows 
that the Veteran's bilateral knee disorder existed prior to 
service and was not aggravated thereby.

As such, service connection for bilateral chondromalacia 
patella is denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Right Shoulder Condition

The Veteran's service treatment records reveal that the 
Veteran's right shoulder was tender upon enlistment.  
However, he had full range of motion at that time.  Service 
treatment records dated after enlistment make no mention of 
the Veteran's right shoulder.

Subsequent to service, the Veteran sought treatment for his 
right shoulder at the VAMC in Tuskegee, Georgia.  Treatment 
records from this facility indicate that the Veteran 
complained of right shoulder pain in November 2005.  X-rays 
revealed normal bone, joint, and soft tissue in the Veteran's 
shoulders.  There was no evidence of a fracture or 
dislocation.  As a result, the Veteran was not diagnosed with 
any right shoulder disorder.

In November 2009, the Veteran and his representative 
testified at a Central Office hearing.  The Veteran stated 
that he did "not really" tell anyone about this disorder 
because he did not feel that people wanted to hear him 
complain.


VA received a statement from B.A.S., the Veteran's pastor, in 
December 2009.  B.A.S. indicated that she has known the 
Veteran for 50 years.  She further indicated that the Veteran 
suffered injuries to his shoulders while in service.

In light of the evidence, the Board finds that entitlement to 
service connection for a right shoulder disorder is not 
warranted.  The Veteran complains of right shoulder pain.  He 
is competent to describe symptoms he experiences, such as 
pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
There is no medical evidence demonstrating that the Veteran 
currently suffers from a diagnosed right shoulder disability.  
His VA treatment records do not reveal any such diagnosis.  
The only mention of the Veteran's right shoulder in these 
records came in November 2005.  No diagnosis of a right 
shoulder disability was given then, as an X-ray of the 
Veteran's shoulders was normal.  None has been given since.  
As such, in the absence of any evidence of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Entitlement to 
service connection for a right shoulder condition therefore 
is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







								[Continued on Next 
Page]
ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral chondromalacia patella 
is reopened.  To this extent, and only to this extent, the 
appeal is granted.

Entitlement to service connection for bilateral 
chondromalacia patella is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


